THE THIRTEENTH COURT OF APPEALS

                                    13-19-00284-CV


                                  Katrina Anne Freitag
                                           v.
                    Tyson Insulation Company, Inc., and Tyson Miller


                                    On Appeal from the
                      347th District Court of Nueces County, Texas
                           Trial Cause No. 2017DCV-3538-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Katrina Anne Freitag.

      We further order this decision certified below for observance.

September 5, 2019